Citation Nr: 0804211	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-01 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for periostitis/bilateral 
shin splints.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from August 2001 to 
May 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision by the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


FINDING OF FACT

There is competent and credible evidence showing the veteran 
has periostitis/bilateral shin splints that began during her 
military service.  


CONCLUSION OF LAW

The veteran's chronic periostitis/bilateral shin splints were 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Review of the claims folder shows general compliance with the 
VCAA.  And although the record reflects that the RO has not 
provided notice with respect to the downstream elements of 
the claim, specifically concerning the initial disability 
rating and effective date that will be assigned in the event 
service connection is granted, this is inconsequential and, 
therefore, at most harmless error because the Board granting 
the claim, regardless.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007)38 C.F.R. § 20.1102.  
Moreover, the RO will still have time to provide this 
additional notice when it implements the Board's decision 
granting the claim.

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury suffered 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).



To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service, (or within a presumptive period per § 3.307), 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  
38 C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id. 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Reasonable doubt is resolved in the veteran's favor.  
38 CFR § 3.102.  

Analysis

The veteran contends her periostitis/bilateral shin splints 
developed during her active military service and that the 
condition has persisted, so chronic, thereby entitling her to 
service connection.

The August 2001 service medical record (SMR) entrance 
examination report reflects no findings related to the shins, 
and indicated normal feet.  As early as September 2001, 
however, the veteran's SMRs reveal she began experiencing 
pain in her feet.  And by January 2002, her SMRs begin to 
document physician's diagnoses of chronic bilateral shin 
splints and severe associated shin pain.  
An X-ray dated in January 2002 and a bone scan dated in 
February 2002 both diagnosed periostitis/bilateral shin 
splints.  She was placed on physical profiles throughout her 
service in 2002.  Those profiles were to ameliorate her 
condition, usually for a month at a time, with specific 
orders each time to limit her running and exercise.  Her 
disorder during service was exacerbated by running and 
standing for long periods of time.  Notably, a March 2002 
profile even placed her on crutches to deal with the 
seriousness and pain of the disorder.  Although the 
separation examination in March 2004 did not report any leg 
or feet disorders, the overall weight of her SMRs clearly 
indicates she developed a bilateral shin splint/periostitis 
disorder of a chronic nature while in service.  38 C.F.R. § 
3.303(b).  Notably, there are over 20 references to treatment 
for this disorder during service.  Such continuous complaints 
and treatment in service reflects more than a mere 
"isolated" finding of this condition.  38 C.F.R. § 
3.303(b).  The veteran's military service ended in May 2004.

Post-service, a November 2004 VA examination, performed by 
QTC Medical Services (a contracted private examiner), was 
unremarkable for leg problems.  No shin disorder was 
diagnosed.  The Board has a duty to analyze the credibility 
and probative value of the evidence of record.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Significant factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  Prejean v. West, 13 Vet. 444, 448-9 (2000).  
Here, it appears the QTC examiner failed to review the claims 
folder, including the several material and relevant SMRs 
mentioned showing no less than 20 instances of treatment 
during service for chronic bilateral shin splints during 
2002, alone.  The examination therefore lacks probative value 
in comparison to these SMRs, which clearly reveal a chronic 
disorder, meaning a permanent one.  

The veteran's lay statements to the QTC examiner deserve 
mention and may be afforded greater probative value.  
Importantly, the examination report recorded the veteran's 
current complaints of limited ability to walk or stand for 
long periods.  The report also noted her history of pain and 
stiffness in her feet and recurrent absence from work due to 
her claimed condition.  Because this examination record was 
generated with a view towards ascertaining her state of 
physical fitness at the time, the complaints she asserted are 
akin to statements of diagnosis and treatment and are of 
increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997).  



The veteran has provided other competent and credible 
evidence of her current disability as well.  Regarding 
competency, she and family members provided competent lay 
testimonials of the injury incurred in service and 
afterwards, regarding "readily observable features or 
symptoms of [the] injury or illness."  Layno, supra, at 469.  
See also Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) 
and 38 C.F.R. § 3.159(a)(2).  The veteran is certainly 
competent to make her assertions that she can no longer 
engage in athletic activities as she did actively before 
military service, must now take breaks throughout the day and 
ice her legs at night due to severe pain, and experiences 
bruising and swelling in her legs.  Her mother competently 
observed the veteran's continuous complaints of unbearable 
leg pain since entering the service, which she would read in 
her daughter's letters home from Iraq, and that she would 
respond by always including icy hot patches in care packages 
sent to her daughter to alleviate the pain.  Her husband also 
noted that, although the veteran played sports before 
service, she now has limited ability to run, walk, or even 
stand for a long time.  For a chronic disorder seen in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, is service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b); See also Savage, supra.  There 
are no such intercurrent factors in play here.

As for credibility, the Board assesses the veteran's 
statements and family members' statements as credible with 
respect to both her in-service and post-service 
symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  In doing so, the Board has "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The medical evidence in her SMRs and all 
lay evidence are mutually corroborative.  Her own statements 
are internally consistent, as well as externally consistent 
with her mother's and husband's statements.  



The Board finds that, given the veteran's history of medical 
treatment during service for chronic shin 
splints/periostitis, and continued subsequent manifestations 
of this disorder, the evidence shows a chronic condition that 
has continued since service and is related to her service.  
Accordingly, resolving all reasonable doubt in her favor, the 
Board concludes that the evidence is sufficient to support 
granting service connection for periostitis/bilateral shin 
splints.  38 U.S.C.A. § 5107(b); 38 CFR § 3.102.  The appeal 
is granted as to that issue.  The precise nature and extent 
of this disorder is not at issue before the Board at this 
time.  The RO will make this determination and, if the 
veteran is dissatisfied with it, she may appeal for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).


ORDER

Service connection for periostitis/bilateral shin splints is 
granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


